Name: Commission Implementing Regulation (EU) 2015/1425 of 24 August 2015 prohibiting fishing activities for purse seiners flying the flag of or registered in Croatia, France, Italy, Malta and Spain fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45Ã ° W, and in the Mediterranean Sea
 Type: Implementing Regulation
 Subject Matter: Europe;  fisheries;  natural environment;  maritime and inland waterway transport
 Date Published: nan

 26.8.2015 EN Official Journal of the European Union L 223/3 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1425 of 24 August 2015 prohibiting fishing activities for purse seiners flying the flag of or registered in Croatia, France, Italy, Malta and Spain fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules on the Common Fisheries Policy, (1) and in particular Article 36, paragraph 2 thereof, Whereas: (1) Council Regulation (EU) 2015/104 (2) fixes the amount of bluefin tuna which may be fished in 2015 in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by European Union fishing vessels and traps. (2) Council Regulation (EC) No 302/2009 (3) requires Member States to inform the Commission of the individual quota allocated to their vessels over 24 metres. For catching vessels less than 24 metres and for traps, Member States need to inform the Commission at least of the quota allocated to producer organisations or groups of vessels fishing with similar gear. (3) The common fisheries policy is designed to ensure the long-term viability of the fisheries sector through sustainable exploitation of living aquatic resources based on the precautionary approach. (4) In accordance with Article 36, paragraph 2 of Regulation (EC) No 1224/2009, where, on the basis of information provided by Member States and other information in its possession, the Commission finds that fishing opportunities available to the European Union, a Member State or group of Member States are deemed to have been exhausted for one or more gears or fleets, the Commission shall inform the Member State(s) concerned thereof and shall prohibit fishing activities for the respective area, gear, stock, group of stocks or fleet involved in those specific fishing activities. (5) The information in the Commission's possession indicates that the fishing opportunities for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea allocated to purse seiners flying the flag of or registered in Croatia, France, Italy, Malta and Spain have been exhausted. (6) On 10 and 24 June 2015, Croatia informed the Commission that it had stopped the fishing activities of its nine purse seine vessels active in the 2015 bluefin tuna fishery: as of 10 June for four vessels, as of 20 June for two vessels and as of 24 June 2015 for three vessels, resulting in the prohibition of all the activities as of 24 June 2015 at 24:00. (7) On 1, 4 and 9 June 2015, France informed the Commission that it had stopped the fishing activities of its 17 purse seine vessels active in the 2015 bluefin tuna fishery: as of 1 June for 12 vessels, as of 4 June for three vessels and as of 9 June for two vessels, resulting in the prohibition of all the activities as of 9 June 2015 at 10:02. (8) On 30 May, and 1 and 10 June 2015, Italy informed the Commission that it had stopped the fishing activities of its 12 purse seine vessels active in the 2015 bluefin tuna fishery: as of 30 May for four vessels, as of 1 June for seven vessels and as of 10 June for the remaining vessel, resulting in the prohibition of all the activities as of 10 June 2015 at 11:21. (9) On the 3 July 2015, Malta informed the Commission that it had stopped the fishing activities of its purse seine vessel active in the 2015 bluefin tuna fishery as of 10 June 2015 at 8:00. (10) On 28 May, 1 June and 1 July 2015, Spain informed the Commission that it had stopped the fishing activities of its six purse seine vessels active in the 2015 bluefin tuna fishery: as of 28 May for one vessel, as of 1 June for four vessels and as of 8 June for the remaining vessel, resulting in the prohibition of all the activities as of 8 June 2015 at 15:00. (11) Without prejudice to the actions by Croatia, France, Italy, Malta and Spain mentioned above, it is necessary that the Commission confirms the prohibition of fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W and the Mediterranean Sea by purse seiners flying the flag of or registered in the EU Member States concerned as of 24 June 2015 at 24:00 at the latest for Croatia, as of 9 June 2015 at 10:02 at the latest for France, as of 10 June 2015 at 11:21 at the latest for Italy, as of 10 June 2015 at 8:00 for Malta and as of 8 June 2015 at 15:00 at the latest for Spain, HAS ADOPTED THIS REGULATION: Article 1 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in Croatia shall be prohibited as of 24 June 2015 at 24:00 at the latest. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 2 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in France shall be prohibited as of 9 June 2015 at 10:02 at the latest. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 3 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in Italy shall be prohibited as of 10 June 2015 at 11:21 at the latest. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 4 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in Malta shall be prohibited as of 10 June 2015 at 8:00. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 5 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in Spain shall be prohibited as of 8 June 2015 at 15:00 at the latest. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 2015. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (3) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for Bluefin tuna in the Eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (OJ L 96, 15.4.2009, p. 1).